internal_revenue_service index no 468a number release date cc dom p si plr-107159-98 date re revised schedule of ruling amounts taxpayer parent plant location commission a commission b commission c customer state district fund dear this letter responds to the request of taxpayer dated date and supplemental information submitted by taxpayer for a revised schedule of ruling amounts in accordance with sec_1_468a-3 of the income_tax regulations as each of the commissions has reduced the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes taxpayer was last granted a revised schedule of ruling amounts on date information was submitted in accordance with sec_1_468a-3 we understand the facts as presented by taxpayer to be as follows plr-107159-98 taxpayer is a wholly-owned subsidiary of parent taxpayer owns a undivided_interest in the plant which is situated in location the plant’s operating license expires on taxpayer is subject_to the audit jurisdiction of the district_director of district the jurisdictional percentage for each commission and customer for are as follows commission a commission b commission c and customer for a total of the jurisdictional percentages for are as follows commission a commission b commission c and customer for a total of the proposed method of dismantling the plant is the prompt removal dismantling on taxpayer filed a revision of its with commission a this revised was approved in commission a’s this revised authorized a decommissioning cost of to be included in taxpayer’s cost of service for ratemaking purposes effective it also updated the projected after tax_rate of return the weighted average interest rate trustee fees and the inflation rates used for decommissioning the decommissioning costs for are based on the total estimated cost of decommissioning the plant being of which commission a’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission a’s jurisdictional amount is on taxpayer filed an annual revision to its with commission a it was approved in commission a’s this revised authorized decommissioning costs ranging from to be included in taxpayer’s cost of service for ratemaking purposes effective it also updated the projected after tax_rates of return interest rates trustee fees and the inflation rates used for decommissioning cost estimates the decommissioning costs for and thereafter are based on the total estimated cost of decommissioning the plant plr-107159-98 being of which commission a’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission a’s jurisdictional amount is in taxpayer filed with commission b predetermined charges under taxpayer’s wholesale formula rates this update to wholesale rates used the same decommissioning costs as commission a approved in their commission b authorized decommissioning costs of to be included in taxpayer’s cost of service for ratemaking purposes effective the decommissioning costs for are based on the total estimated cost of decommissioning the plant being of which commission b’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission b’s jurisdictional amount is in taxpayer filed with commission b predetermined charges under taxpayer’s wholesale formula rates this update to wholesale rates used the same decommissioning costs as commission a approved in their commission b authorized decommissioning costs ranging from to be included in taxpayer’s cost of service for ratemaking purposes effective the decommissioning costs for and thereafter are based on the total estimated cost of decommissioning the plant being of which commission b’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission b’s jurisdictional amount is on taxpayer filed to revise its which was then approved by commission c commission c’s decommissioning cost was based on commission a’s plr-107159-98 and commission a’s assumptions in regard to interest rates assumed after tax_rates of return and rate of inflation commission c authorized decommissioning costs of to be included in taxpayer’s cost of service for ratemaking purposes effective the decommissioning costs for are based on the total estimated cost of decommissioning the plant being of which commission c’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission c’s jurisdictional amount is in taxpayer filed to revise its which was then approved by commission c commission c’s decommissioning was commission a’s and the assumptions as stated in the previous paragraph commission c authorized decommissioning costs ranging from the decommissioning costs for and thereafter are based on the total estimated cost of decommissioning the plant being of which commission c’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission c’s jurisdictional amount is for the commissions a b and c the assumed after tax_rate of return is on taxpayer state to customer customer’s rates are under the jurisdiction of commission b and its rates are set pursuant to commission b’s commission b in its included plr-107159-98 decommissioning costs for the plant the same as commission a approved in their commission b authorized a decommissioning cost of to be included in taxpayer’s cost of service for ratemaking purposes effective the decommissioning costs are based on the total estimated cost of decommissioning the plant being of which commission b’s customer’s jurisdictional amount is this total estimated cost escalated annually at various rates of inflation results in a future total estimated cost of of which commission b’s customer’s jurisdictional amount is for customer the assumed after tax_rate of return is the assumed rate of inflation is the energy policy act of act was not taken into account in determining the after-tax rate of return the plant began commercial operation in the funding_period and funding limitation period extends from the estimated_useful_life of the plant is and the estimated period for which the fund will be in effect is therefore the qualifying percentage is at the present time there are no proceedings pending before commissions a or c that may increase or decrease the amount of decommissioning costs included in taxpayer’s cost of service for ratemaking purposes at the present time there is a rate filing before commission b sec_468a of the code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer's cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary plr-107159-98 a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on account of this tax_year within months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or plr-107159-98 approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer’s income under sec_88 of the code and the regulations thereunder each schedule of ruling amounts shall be based on the public_utility commission’s reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year sec_1_468a-3 of the regulations permits the internal_revenue_service to provide a schedule of ruling amounts identical to the schedule proposed by the taxpayer but no such schedule shall be provided by the service unless the taxpayer’s proposed schedule is consistent with the principles and provisions of this section sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant plr-107159-98 sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling amounts for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates increases the proposed period over which the decommissioning costs of the nuclear power plant will be included in cost of service for ratemaking purposes adjusts the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes or reduces the amount of decommissioning costs to be included in cost of service for any_tax year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission section of the energy policy act of public law eliminated for the tax years beginning after date the investment restrictions contained in plr-107159-98 sec_468a of the code that section also revised sec_468a by lowering the tax_rate applicable to a nuclear decommissioning fund we have examined the representations and data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 of the regulations commission’s a b and c have determined the amount of decommissioning costs to be included in the taxpayer's cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations taxpayer as owner of the plant has calculated the total decommissioning costs under sec_1_468a-3 of the regulations taxpayer subject_to the jurisdiction of three public_utility commissions for ratemaking purposes has calculated total decommissioning costs allocable to each commission as required by sec_1_468a-3 of the regulations taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commission b and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund taxpayer has determined that pursuant to sec_1_468a-3 of the regulations the qualifying percentage is the maximum amount of cash payments made or deemed made to the fund during any_tax year is plr-107159-98 restricted to the lesser amount of the decommissioning costs applicable to such fund or the ruling applicable to this fund as set forth under sec_1 468a- b of the regulations based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts commissions a b c and customer year a b c customer total each year through each year through the approved schedule of ruling amounts for the commission c customer is being limited to a five year period as a result of the statutory changes made by the act the elimination of the investment restrictions and the reduction of the tax_rate applicable to income earned by the fund may result in a greater after-tax rate of return than was estimated prior to the enactment of the act by commission c in regard to customer which based its determinations as to the approved after-tax rate plr-107159-98 of return on restricted investments and a higher tax_rate this increased after-tax rate of return would over the life of the fund result in a balance in the fund on the last day of the funding_period that would exceed the amount of decommissioning costs allocable to the fund in order to prevent the excess accumulation in the fund this schedule of ruling amounts is limited to a five year period for commission c customer approval of a revised schedule of ruling amounts may be approved after a determination by the applicable public_utility commission of an after-tax rate of return that accounts for the reduced_tax_rate and unrestricted investments approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code as stated earlier payments made to such fund can qualify only to the extent that they do not exceed the lesser_of the decommissioning costs included in ratemaking cost of service applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 j of the code provides it may not be used or cited as precedent pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each tax_year in which the taxpayer claims a deduction for payments made to the fund plr-107159-98 sincerely yours charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
